Citation Nr: 0815786	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to a rating higher than 20 percent for 
residuals of a right knee injury, including degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from July to December 
2001.

This appeal to the Board of Veterans Appeals (Board) is from 
a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  Since February 28, 2004 (one year prior to the veteran's 
claim for a higher rating for his right knee disability), 
there has been no objective medical evidence of ankylosis of 
this knee, recurrent subluxation or lateral instability, 
limitation of flexion to 15 degrees or less, limitation of 
extension to greater than 20 degrees, impairment of the tibia 
and fibula with "marked" knee disability, or nonunion of 
the tibia and fibula with loose motion.

2.  There is no credible evidence of tinnitus during service, 
and no competent or credible evidence of an etiological link 
between the veteran's current tinnitus and his active 
military service.

3.  There is clear and unmistakable evidence the veteran had 
bilateral hearing loss prior to beginning his military 
service that was not permanently exacerbated during his 
service beyond the condition's natural progression.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 
percent for the veteran's right knee disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-
4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 
5262 (2007).

2.  The veteran's bilateral tinnitus was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).  

3.  The veteran's pre-existing bilateral hearing loss was not 
aggravated by his military service.  38 U.S.C.A. §§ 1101(3), 
1110, 1111, 1112(a), 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The veteran contends the RO did not comply with the Veterans 
Claims Assistance Act (VCAA) in the adjudication of his 
claims.  See his April 2006 substantive appeal (VA Form 9).

However, review of the claims file reveals compliance with 
the VCAA.  38 U.S.C.A. § 5100 et seq (West 2002 and Supp. 
2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  The duty to notify was accomplished by way of 
January and February 2005 VCAA letters from the RO to the 
veteran.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: 
(1) informing him of the information and evidence not of 
record that was necessary to substantiate his claims for 
service connection (January 2005 VCAA letter) and for an 
increased rating (February 2005 VCAA letter); 
(2) informing him of the information and evidence VA would 
obtain and assists him in obtaining; 
(3) informing him of the information and evidence he was 
expected to provide; and 
(4) requesting that he provide any evidence in his possession 
pertaining to his claims.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

Consider, as well, that the RO correctly issued those January 
and February 2005 VCAA notice letters before initially 
adjudicating the veteran's claims in May 2005, the preferred 
sequence.  Pelegrini II, 18 Vet. App. at 120.  Thus, there is 
no timing error with respect to those notices.  

In addition, subsequent March (along with a concurrent March 
2006 SOC), May, and September 2006 letters from the RO 
further advised the veteran of the disability rating and 
effective date elements of his claims.  Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  So some of the 
required VCAA notice was provided after - as opposed to 
before - the initial adjudication of the claims in May 2005.  
Regardless, the Federal Circuit Court and Veterans Claims 
Court have clarified that VA may provide any additional 
necessary notice subsequent to the initial RO adjudication, 
and then go back and readjudicate the claim, such that the 
essential purpose of the notice is not frustrated and the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a statement of the case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, although the RO provided additional VCAA notices in 
March (along with a concurrent March 2006 SOC), May, and 
September 2006, it did not go back and readjudicate the 
claims by way of a subsequent SSOC.  So, in essence, based on 
the above caselaw, the timing defect in the VCAA notice was 
not rectified because the RO did not go back and reconsider 
the claims after providing the additional VCAA notice.  But 
consider, as well, that the Court also recently held that 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  See, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  Here, 
the veteran did provide additional lay evidence through his 
accredited representative's statement (VA Form 646) dated in 
August 2006, which was after the March and May 2006 VCAA 
Dingess notices.  In that statement, he asserted that he 
wears a knee brace, is in constant pain, has instability in 
his right knee, constant swelling, and has to avoid physical 
activities.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial.  Further, VA, not the veteran, has the burden of 
rebutting this presumption by showing the error was not 
prejudicial to the veteran in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant (see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008)) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim"); (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  Additionally, 
consideration should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Id.  

The Board finds that the presumption of prejudice due to 
timing error has been rebutted as required in this case by 
the following:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he reasonably 
understands from the notices provided what was needed.

Specifically, the veteran submitted a June 2005 notice of 
disagreement (NOD), an August 2005 supporting statement (VA 
Form 21-4138), an April 2006 substantive appeal, and an 
August 2006 accredited representative's statement (VA Form 
646) showing actual knowledge of the evidence required to 
substantiate his claims on appeal.  Furthermore, per his 
August 2006 representative's statement, his August 2005 
supporting statement, as well as his reported history in his 
March 2005 VA physical examination, the veteran has shown 
knowledge that pain and other functional loss can entitle him 
to a higher rating for his right knee disability.  In 
addition, all VCAA notices provided by VA are clear and 
pertinent to his contentions, such that a reasonable person 
could understand what was required to prove the claims.  
Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  There is no allegation substantiated or evidence 
available that the timing error affected the essential 
fairness of the adjudication of the claims.

For an increased compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores, 22 Vet. App. 37.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In this case, with respect to the claim for an increased 
rating for the veteran's right knee disability, a letter 
satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to him in February 2005, 
prior to the initial RO decision (May 2005) that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate this claim and of his 
and VA's respective responsibilities in obtaining the 
supporting evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice in the March, May, and September 
2006 VCAA Dingess notices of what type of information and 
evidence he needed to substantiate his claim for a higher 
rating, as this is the premise of the claim - that his 
symptoms are now worse.  It is therefore inherent that he had 
actual knowledge of the rating element of this claim.  In 
addition, those same correspondence letters also provided him 
with notice of the type of evidence necessary to establish an 
effective date in the even a higher rating is granted.  And, 
in any event, any questions as to the appropriate effective 
date to be assigned are moot because the Board is denying the 
underlying claim for a higher disability rating.  
See 38 C.F.R. § 20.1102 (harmless error).

The Board acknowledges that the VCAA letter sent to the 
veteran in February 2005 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.  



The veteran was provided correspondence regarding what was 
needed to support his claim.  Specifically, the March 2006 
SOC lists the requirements for obtaining a higher rating for 
his right knee disability, obviating the need for another 
VCAA notice letter to address these same criteria.  It is 
reasonable to expect him to understand from the various 
letters from the RO what was needed to support his claim.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he exhibited 
knowledge of the DeLuca factors, such as pain and 
functionality, that can be considered for an increased 
rating.  See his June 2005 NOD.  So the notice deficiencies 
do not affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  
Consequently, the Vazquez-Flores requirements have been met.  
Consequently, no further development is required regarding 
the duty to notify.

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA treatment records, and 
arranged for a VA compensation examination to assess the 
severity of his right knee disability in March 2005.  VA's 
duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  VA must 
continue to obtain such records unless it is documented that 
the records do not exist or that further efforts would be 
futile.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), 
(c)(3).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive, if not actual, knowledge of 
evidence generated by VA).  VA is also required to make 
reasonable efforts to obtain relevant private medical 
records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  A 
follow-up request for private records is not required if a 
response to the initial request indicates the records sought 
do not exist or further attempts would be futile.  38 C.F.R. 
§ 3.159(c)(1).  

The veteran contends in his June 2005 NOD that he had 
requested treatment records from the Evansville Outpatient 
Clinic, through VA Form 21-4142 (for Authorization and 
Consent to Release Information to VA).  The RO then responded 
to him in January 2005 with a letter requesting clarification 
of whether this was a private clinic or, instead, a reference 
to the VA Outpatient Clinic in Evansville, Indiana, for which 
the RO had already obtained treatment records from June 2002 
through January 2005.  This yielded no further response from 
the veteran.  Therefore, the Board is satisfied the RO has 
made reasonable efforts to obtain any identified VA treatment 
and private medical records.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  Simply stated, the standards of McLendon are not met 
in this case.

The information presently in the veteran's claims file 
contains sufficient VA medical records and available SMRs to 
fully adjudicate both service connection claims, such that a 
VA compensation examination would serve no constructive 
purpose.  Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  
As for his claim for service connection for bilateral 
tinnitus, the veteran's SMRs do not provide any evidence 
supporting in-service incurrence of this condition, nor is 
there any competent medical evidence suggesting the etiology 
of his current tinnitus relates back to his active military 
service.  In addition, as to the in-service aggravation claim 
for bilateral hearing loss, his SMRs and post-service medical 
records do not demonstrate any evidence of a permanent 
increase of his pre-existing bilateral hearing loss during 
service.  Thus, the Board finds no basis for requesting a 
VA examination and opinion.  There is more than enough 
competent medical evidence in the record to decide these 
service connection claims.  Therefore, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for the Increased Rating Claim 
for the Right Knee Disability

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

The veteran filed a claim in February 2005 for a higher 
rating for his 
service-connected right knee disability (residuals of an 
injury to this knee, including degenerative joint disease, 
i.e., arthritis).  He is not appealing his initial rating, so 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, that 
said, the Court recently held that in determining the 
"present level" of a disability for any increased-
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  The relevant temporal focus for adjudicating the 
level of disability of an increased rating claim is from the 
time period one year before the claim was filed (so in this 
case, February 2004) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.400(o)(2) (2007).  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 (for 
ankylosis), Diagnostic Code 5257 (for other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (for dislocated semilunar cartilage), 
Diagnostic Code 5259 (for symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (for limitation of flexion), 
Diagnostic Code 5261 (for limitation of extension), 
Diagnostic Code 5262 (for impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  

Under Diagnostic Code 5010, post-traumatic arthritis 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, in turn, is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved - which, as mentioned, 
here, are Diagnostic Code 5260 for limitation of flexion and 
5261 for limitation of extension.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable (i.e., 0 percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  


In the absence of limitation of motion, a 10 percent rating 
is warranted where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
higher 20 percent rating requires X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2007) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
5003 or 5010.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  Rating personnel must consider functional loss 
and clearly explain the impact of pain on the disability.  
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These factors 
include more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of 
disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

According to Diagnostic Code 5257, which rates other 
impairment of the knee, to include recurrent subluxation or 
lateral instability, a 10 percent rating will be assigned 
with evidence of slight recurrent subluxation or lateral 
instability; a 20 percent rating will be assigned with 
evidence of moderate recurrent subluxation or lateral 
instability; and a 30 percent rating will be 
assigned with evidence of severe recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2005), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  So VA's Office of General Counsel 
has clarified that compensating a claimant for separate 
functional impairment under Diagnostic Codes 5257 and 5003 
does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  In this opinion, VA's General 
Counsel held that a veteran who has arthritis under DC 5003 
and instability of the knee under DC 5257 may be rated 
separately, provided that a separate rating is based on 
additional disability.  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38C.F.R. § 4.59.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is from zero degrees of extension to 140 
degrees of flexion. See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  



Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Separate ratings under Diagnostic Code 5260 for limitation of 
flexion of the leg and Diagnostic Code 5261 for limitation of 
extension of the leg may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-04 (Sept. 17, 2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).

A 30 percent is warranted under Diagnostic Code 5262 when 
there is malunion of the tibia and fibula with marked knee or 
ankle disability.  Also, a 40 percent evaluation is warranted 
for nonunion with loose motion requiring a brace.  Id.  



The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.  

Analysis - Higher Rating for the Right Knee Disability

The Board now turns to the veteran's current 20 percent 
rating for the degenerative joint disease (DJD) he has in his 
right knee as a residual of an injury, under Diagnostic Codes 
5003, 5010-5262.  He contends that he is entitled to a higher 
rating for this disability because he has constant pain and 
swelling in this knee and must avoid intimacy with his wife, 
hunting, walking up stairs and hills, and prolonged walking 
and standing.  See his February 2005 claim, June 2005 NOD and 
April 2006 substantive appeal (VA Form 9).  But after 
reviewing the evidence, and considering whether there is any 
reasonable doubt to resolve in his favor, the Board finds 
that a rating higher than 20 percent is not warranted.

One of the diagnostic codes for knee disabilities that 
provide a rating greater than 20 percent does not apply 
because the veteran does not have ankylosis of his 
right knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  
See also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if it is supported by 
explanation and evidence).  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)].  As will be 
explained, because the veteran is able to move his right knee 
joint - albeit not always with normal range of motion, 
by definition, his right knee is not immobile and, therefore, 
not ankylosed.

As for instability, the veteran asserts that his knee gives 
way.  See his April 2006 substantive appeal (VA Form 9).  
Upon objective testing, however, the March 2005 VA 
compensation examiner could not assess whether there is 
instability because the veteran's knee was tender to physical 
manipulation.  And while this examiner indicated the veteran 
used a knee brace, there was no specific mention of 
instability based on the results of the objective clinical 
evaluation.  Moreover, a more recent August 2005 VA physical 
examination of this knee found the veteran had no 
musculoskeletal weakness, and indeed, that his strength was 5 
out of 5 bilaterally (so completely normal).  Thus, there is 
insufficient evidence to suggest he has instability or 
subluxation in his right knee, much less on the "recurrent" 
basis required for application of DC 5257 to warrant 
assigning a separate rating - that is, a rating in addition 
to the existing 20 percent for his arthritis.  See Butts, 
supra.  See also VAOPGCPRECs 23-97 and 9-98.

The veteran also is not entitled to a higher rating for 
limitation of motion of his right knee, either on extension 
or flexion.  The March 2005 VA compensation examiner 
determined the veteran had a range of motion from 5 to 110 
degrees (extension to flexion).  This relatively slight 
limitation of motion is insufficient to warrant even the 
minimum compensable 10 percent rating under DCs 5260 and 
5261, so is certainly insufficient to warrant a higher 30 
percent rating under these DCs.  That is to say, there is no 
evidence of limitation of flexion to 15 degrees under 
Diagnostic Code 5260 or limitation of extension to greater 
than 20 degrees under Diagnostic Code 5261.  See Butts, 
supra.

Moreover, since the veteran has only a noncompensable (i.e., 
0 percent) level of limitation of motion in his right knee 
under DCs 5260 and 5261, he cannot receive separate 
compensable ratings as discussed in VAOPGCPREC 9-04 for the 
extent of his flexion and extension.

Therefore, the Board will continue to evaluate the disability 
under Diagnostic Codes 5010-5262.  

20 percent, which the veteran already has, is the highest 
possible rating under DC 5003 (on reference from DC 5010).  
So there is no additional benefit to be had under these DCs 
absent, as here, sufficient limitation of motion.



Furthermore, upon review of the evidence, an increased rating 
beyond 20 percent also is not warranted under Diagnostic Code 
5262.  38 C.F.R. § 4.7.  In particular, the evidence of 
record does not reflect impairment of the tibia and fibula 
with "marked" knee disability, required for a higher 30 
percent rating.  There is also no evidence of nonunion of the 
tibia and fibula with loose motion, requiring a brace, which 
must be shown for a higher 40 percent rating.  The Board has 
reviewed the results of the March 2005 VA compensation 
examination's X-ray report and March 2005 VA compensation 
examination physical examination report, which showed "mild 
spurring of the tibial spines and superoposterior aspect of 
the patella" with a "tiny suprapatellar effusion."  But 
there was no indication of severe disability of the knee 
caused by such, notably only "mild" spurring of the tibia.  
And, again, although it was noted the veteran had been 
wearing a knee brace, there was no objective clinical 
indication of nonunion of his right tibia and fibula.  In 
fact, the joint spaces were well maintained.  In short, these 
records provide highly probative evidence against his claim 
for a higher rating.

The Board also finds that a disability rating higher than 20 
percent is not warranted on the basis of functional loss due 
to pain or pain on movement, or on the basis of weakened 
movement, premature or excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-208 (1995).  The Board 
acknowledges the veteran's complaints of constant pain, 
exacerbated by touch (palpation) and motion.  Indeed, the 
March 2005 VA compensation examiner diagnosed pain in the 
right knee secondary to the degenerative joint disease (i.e., 
arthritis).  The examiner further found a mild amount of 
swelling.  But even giving full consideration to the 
veteran's complaints of pain on motion and arthritis, a 
disability rating higher than 20 percent is not warranted 
under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Keep in mind the 
veteran does not have sufficient limitation of motion in his 
right knee, either on flexion or extension, to warrant even 
the minimum compensable rating of 10 percent under DCs 5260 
and 5261.  So his already higher 20 percent rating is the 
means of compensating him for the additional impairment - 
including additional limitation of motion, he has as a result 
of his chronic, arthritic pain, etc.  There is no basis, 
however, for assigning an even higher rating in the absence 
of evidence of additional functional impairment from the pain 
and other DeLuca factors.

The Board also cannot "stage" the veteran's rating under 
Hart because at no time since one year prior to filing his 
claim has he met the requirements for a rating higher than 20 
percent for his right knee disability.

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the claim 
for a disability rating higher than 20 percent for the post-
traumatic degenerative joint disease in the veteran's right 
knee.  And since the preponderance of the evidence is against 
his claim, there is no reasonable doubt to resolve in his 
favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration, for the increased-rating claim on appeal.  38 
C.F.R. § 3.321(b)(1).  The Board finds no evidence that the 
veteran's disability has markedly interfered with his ability 
to work, meaning above and beyond that contemplated by his 20 
percent schedular rating.  See 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Furthermore, there is no evidence of any 
other exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest he is not adequately compensated 
for this disability by the regular rating schedule.  His 
evaluation and treatment has been primarily - if not 
exclusively, on an outpatient basis, not as an inpatient.  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Some diseases are chronic, per se, such as organic diseases 
of the nervous system, and therefore will be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2007); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For purposes of establishing service connection under 38 
U.S.C.A. § 1110, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but the veteran may bring a 
claim for service-connected aggravation of that disability.  
In that case, 38 U.S.C.A. § 1153 applies and the burden falls 
on the veteran to establish aggravation.  Wagner, 370 F.3d at 
1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  



Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

Analysis-Service Connection for Tinnitus

The veteran's current bilateral tinnitus disorder was not 
incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1110, 1153, 5107; 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2007).  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).

In his June 2005 NOD, the veteran asserts that while in basic 
training, he "was in constant noise of the cannons firing 
and rifle firing of M-16s."  He attributes his tinnitus to 
that.

As mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353;  Brammer, 3 Vet. App. at 225.  VA 
treatment records dated in January through March 2005 show 
recent complaints of a constant ringing in both ears.  Thus, 
the Board does not dispute the existence of a current 
bilateral tinnitus disorder.  Jandreau, 492 F.3d at 1377; 
Layno v. Brown, at 469; Savage, at 497.  Consequently, the 
determinative issue is whether this condition is somehow 
attributable to the veteran's military service - and, in 
particular, to the noise exposure, i.e., acoustic trauma, he 
mentions.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

But as for evidence of this condition during service, a 
review of the veteran's service medical records (SMRs) shows 
no mention of any complaint, treatment, or diagnosis of 
bilateral tinnitus while in the military.  Tinnitus, however, 
is the type of subjective symptom capable of lay observation.  
So his assertions of experiencing acoustic trauma while in 
basic training may provide satisfactory lay evidence of 
service incurrence of acoustic trauma.  The fact remains, 
though, that none of his service medical records makes any 
reference to tinnitus, such as ringing, buzzing, roaring, or 
clicking in either ear.  Consequently, even considering the 
evidence of in-service acoustic trauma, there is no 
indication he had resulting complaints of tinnitus while in 
service or that he received a diagnosis of this condition at 
any time while in service.

In addition, and equally if not even more important, there is 
no competent medical evidence suggesting a link (i.e., nexus) 
between the veteran's current tinnitus and any acoustic 
injury or disease he may have experienced while in the 
military.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 
1375.  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-
497.  Indeed, there is no history of complaint, treatment, or 
diagnosis of the veteran's current bilateral tinnitus 
disability either in service or for some time after service.  
His first documented complaint of tinnitus was in January 
2003 for his left ear only, which was slightly over a year 
after his discharge from service in December 2001.  See VA 
treatment record dated in January 2003.  And he was not 
actually treated for bilateral tinnitus until January 2005, 
when he reported that the ringing in his ears had started 
approximately one to two years prior to that treatment - so, 
if indeed true, meaning in 2003 or thereabouts.  See VA 
treatment record dated in January 2005.  And, again, that was 
after his military service had ended.  Moreover, tinnitus is 
not a condition that, even if shown within one year 
after service, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§ § 3.307, 3.309.  So, overall, the evidence of record does 
not support this claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for bilateral 
tinnitus, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis-Service Connection for Bilateral Hearing Loss

In his June 2005 NOD, the veteran alleged that his hearing 
loss was aggravated by his military service due to "constant 
noise" exposure of canon and M-16 rifle firing during his 
basic training.  Thus, he seemingly concedes that he had 
bilateral hearing loss before beginning his military service, 
although he also claims it was worsened during his military 
service.

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  Concerning this, a February 2005 VA 
treatment record shows the results of pure tone audiometric 
testing with a consequent diagnosis of mild sensorineural 
hearing loss in the right ear and mild to moderately severe 
high frequency sensorineural hearing loss in the left ear.  
Thus, the Board does not dispute that the veteran has a 
current bilateral hearing loss disability.

Significantly, though, during his military entrance 
examination in June 2001, it was documented that the veteran 
had hearing loss.  Therefore, he is not entitled to the 
presumption of soundness at the start of his service.  That 
is to say, there is clear and unmistakable evidence 
supporting this conclusion of a pre-existing bilateral 
hearing loss disorder.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
3.304(b).

Since this disorder was noted at entrance into service, it is 
the veteran's burden to show a permanent (not temporary or 
intermittent flare-ups) worsening of the 
pre-existing bilateral hearing loss during service.  In other 
words, he may only bring a claim for aggravation of this pre-
existing condition.  Wagner, 370 F.3d at 1096; VAOPGCPREC 3-
2003.

As already alluded to, a pre-existing injury or disease will 
be considered to have been aggravated during service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  And, again, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

The veteran's lay assertions of aggravation are insufficient 
to establish permanent increase in a pre-existing disability.  
As mentioned, independent medical evidence is needed to 
support a finding that his pre-existing disorder increased in 
severity during service beyond its natural progression.  See 
Paulson, 7 Vet. App. at 470-471 (1995); Crowe, 7 Vet. App. at 
246.  



During his entrance examination in 2001, an audiogram showed 
pure tone thresholds in the veteran's right ear at 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz of 15, 
20, 15, 20, and 30 decibels, respectively.  Corresponding 
findings in his left ear were 15, 25, 35, 50, and 70 
decibels.  Comparatively, his separation examination 
audiogram in October 2001 showed pure tone thresholds in his 
right ear at frequencies of 500, 1000, 2000, 3000, and 4000 
hertz of 15, 20, 15, 20, and 25 decibels, respectively.  
Corresponding findings in his left ear were 25, 25, 50, 70, 
and 80 decibels.  Post-service, there are no audiogram 
results available to review.  Consequently, there simply is 
no medical evidence suggesting an increase in his disability 
during service since the results of his hearing test when 
departing the military were no worse than those noted when he 
began serving.  

So considering this medical evidence regarding the veteran's 
bilateral hearing loss disability prior to, during, and 
subsequent to his 2001 service, there is no discernable 
increase in the severity of his bilateral hearing loss within 
the meaning of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  
The audiograms, especially, are entitled to a lot of 
probative weight in demonstrating no increase in severity of 
the bilateral hearing loss during his service in 2001, as 
there was no discernable increase in his pure tone thresholds 
when comparing the results of his hearing evaluations prior 
to and near the end of his service.  Simply stated, the 
evidence of record does not show his pre-existing bilateral 
hearing loss permanently worsened beyond its normal 
progression during his active duty service.  And absent any 
evidence of an increase, the presumption of aggravation does 
not apply.  Furthermore, although he is competent to say he 
has difficulty hearing, his lay assertions are outweighed by 
the medical evidence of record clearly and unmistakably 
showing no permanent increase in the severity of his 
bilateral hearing loss as a result of his period of active 
duty service in 2001.  

Accordingly, as the preponderance of the evidence is against 
his bilateral hearing loss claim, on the basis of aggravation 
of a pre-existing condition during service, the "benefit of 
the doubt" rule is not for application, and this claim must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for a rating higher than 20 percent for the right 
knee disability is denied.

The claim for service connection for bilateral tinnitus is 
denied.

The claim for service connection for bilateral hearing loss 
also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


